NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3122

                             MICHAEL W. HARLSTON, SR.,

                                                 Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                 Respondent.

              Petition for review of the Merit Systems Protection Board in
                                  CH831 E080043-B-1.

Before MAYER, SCHALL, and MOORE, Circuit Judges.

PER CURIAM.

                                        ORDER

      Michael W. Harlston, Sr. moves for reconsideration of the court's February 2,

2009 order returning his petition for review as untimely.

      On November 14, 2008, the Merit Systems Protection Board issued its final

decision on Harlston's petition. Harlston indicates that he received the Board's decision

on December 1, 2008. The court received Harlston's petition on February 2, 2009, 63

days after Harlston received the Board's decision.

       Our review of a Board decision or order is governed by 5 U.S.C. § 7703(b)(1),

which provides that u [n]otwithstanding any other provision of law, any petition for review

must be filed within 60 days after the date the petitioner received notice of the final

order or decision of the board." This filing period is "statutory, mandatory, [and]

jurisdictional." Monzo v. Dept of Transportation, 735 F.2d 1335, 1336 (Fed. Cir. 1984);
see also Bowles v. Russell, 551 U.S. 205 (2007) (the timely filing of a notice of appeal

in a civil case is a jurisdictional requirement that cannot be waived).

       Because Harlston's petition was not received within 60 days of the date he

received the Board's decision, we must dismiss his petition as untimely.

       Accordingly,

       IT IS ORDERED THAT:

              Harlston's motion is denied. His petition is dismissed.

              All sides shall bear their own costs.



                                                  FOR THE COURT


      MAR 2 7 2009
                                                   /s/ Jan Horbalv
          Date                                    Jan Horbaly
                                                  Clerk                     FILED
                                                                  U.S. COURT OF APPEALS FOR
                                                                     THE FEDERAL CIRCUIT



cc:    Michael W. Harlston, Sr.                                       MAR' 27 2009
       Michael D. Austin, Esq.                                            JAW HORBALY
                                                                            CLERK
s19
                                    MAR 2 7 2009
ISSUED AS A MANDATE:




2009-3122